Title: John Martin Baker to Thomas Jefferson, 18 October 1815
From: Baker, John Martin
To: Jefferson, Thomas


          
            Sir,
            Malaga, october 18th 1815.
          
          I have the Honor most Respectfully to address You, and hope You enjoy the Blessing of health.
          I returned in March last to my Consulate, after my Recovery from very Serious illness, while in France, Our Trade has not as yet taken any course that way, very unfortunate for me, for the support of an amiable Wife, and five infant children: my family are at Montpellier, I left them all well thank Divine Providence on the ninth ultimo, and hope to see them soon again; I shall return to Tarragona in a few days.
          I pray you Sir, to do myself and family the kindness to Represent to the President of the United States of America, our great sufferings during our late wars, owing to my peculiar situation in office, and entreat your goodness Sir, with the President of the United States, to be appointed Consul for Tripoly, in the event of said office becoming vacant: I pray your feeling consideration in my favor: permit me Sir, to say Tripoly, or any other consulate to afford me support for my family.—I have the Honor to remit by the American Schooner Murray of Charleston, Captain Minor Miner,—bound for New york, to the care of the United States Collector at said port, a Small Box, addressed to you, containing Italian Garden seeds, flowers, and other seeds, selected at Mrs Bakers request for you, by M. Edward Caffarena, acting as Vice Consul at Genoa—I have also the Satisfaction to inclose a letter from Mr Mazzei of Pisa, at whose residence my family passed one day, when we were on our way to Paris: Mr Mazzei, is now very aged, and had great pleasure to renew his memory with the Honor and satisfaction he had in being well known to you: Mrs Baker had the pleasing satisfaction to discourse lengthy with M. Mazzei, on the Happiness of her beloved Country.—
          Myself and family Sir pray for your Life, Health and Happiness.—
          I have the Honor to be with the Highest Respect, and Gratitude—
          
            Sir Your most humble obedient faithful Servant.
            John Martin Baker
          
        